Title: Joseph Reed to John Adams, 21 February 1784
From: Reed, Joseph
To: Adams, John


        
          Dear Sir
          London Feb. 21st. 1784.
        
        I was duly honoured with your Favour of the 11th. Instt. which I communicated to Dr. Witherspoon who joins me in reciprocating every Mark of your polite & friendly Attention, & in expressing our very cordial Acknowledgments—
        The Establishment of our Funds in America tho long delayed & occasionally interrupted will I flatter myself take Place this Winter, at least so far as to establish the Impost by Authority of Congress

confirm’d by the States. How far the Revenue will be faithfully collected & the Laws duly executed remains to be seen. Having found so much Difficulty to check the Intercourse with the British during the War, it is to be feared the Spirit of Smuggling too much predominates in America & that a Competition for the Trade between different States may enfeeble the Collection: As a sumptuary Regulation it would now be very beneficial to the Country for I am sorry to say, my dear Sir, the Appetite for European & especially British Manufactures & Imports is much too strong for our weak Digestion. We neither want, nor can we pay for the Quantitis which this Kingdom is pouring forth in the most lavish Profusion. In this View the Suspension of our European Credit may not be so great a Misfortune as may be apprehended.— The Goodwill of G. Brittain seems to be manifested to America in no other Mode than giving her an unlimited Credit from which I fear both Countries will suffer, there it will check Industry & promote Dissipation & end in Loss & Complaint here. The Morality of America & the Education on which it must be founded have not yet gained that Vigour, which we could wish. The best regulated Armies are poor Schools for moral Virtue. Our Officers are scattered over the whole Country & will of course influence its Manners in a considerable Degree. Their Virtues tho great, are of a different Species; it is impossible to say too much of their Perseverance Patience & Bravery. They have created an Order among themselves which has occasioned a Variety of Sentiment we hope in this Instance Virtues & Ribbons may be inseparably blended.—
        With Respect to a Commission for negotiating a Treaty of Commerce with this Kingdom Dr. Witherspoon & myself both think it was the general Opinion there, that what has been sent as Instructions, connected with former Powers was sufficient; but as to my own Part it was only a general Idea taken up in Conversation the Subject having never been spoke of authoritativly.—
        The little Observation I have made in this City affords but very faint Hopes of removing any Prejudices against America, if my own Abilities were much more equal to such a Task; they seem to labour under the insuperable Curse of never profiting by Experience in any Thing which respects that Country. There must be a Capacity to receive Information & a Spirit to improve it before they learn their true Interest. I confess I find myself most disappointed & deceived in my Opinion of their conciliating Spirit. There is certainly a very great Fund of Bitterness towards America to be done away, before

we can meet with a general Cordiality. Most of the Gentlemen of America are returning thither with these Sentiments & will discourage the Intercourse.— If it is not improper I should be happy to learn what Prospect there is of the Payment of Mr. Morris’s Bills— At least I hope you will excuse my Freedom, when I add that a Motive beyond Curiosity influences me—. By Letters just received from America I find that on the 18th. Decemr. Congress made up 6 States, & single Members from others so as to expect a Congress to form immediately If any Thing important should occur I shall have great Pleasure in communicating it & shall be extremely happy to be honoured with your occasional Favours. As I am with very great Respect & equal Esteem Dr. Sir, / Your most Obed. & very Hble Servt.
        
          Jos. Reed
        
      